DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/632,594 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Response to Arguments
Applicant's arguments filed 6 July 2021 have been fully considered but they are not persuasive.
Applicant argues that paragraph 0053 teaches away from the multi-stage converter being rated for a nominal capacity of a nominal input power of the asynchronous machine, as now required by the independent claims. However, paragraph 0053 of Rebsdorf states “In fact, matrix converters have been criticized because the output voltage (generator side in the present case) is limited to a percentage, 0.866, of the input voltage (grid side). Nevertheless, in the present system, this limitation on the voltage that is output from a matrix converter can be overcome by adjusting the voltage on the transformer or the generator” (emphasis added).  The emphasized section implies that the converter still has a nominal capacity but the transformer or the generator make up for it.  Thus, Rebsdorf still teaches the new amendment. 
Claim Objections
Claim 29 is objected to because of the following informalities: Line 3 recites “which”, it appears this should have been deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rebsdorf et al. (“Rebsdorf”; US 2002/0079706), in view of Teichmann (US 2014/0265327).
Regarding claim 18: Rebsdorf discloses a configuration, comprising: 
a modular multi-stage converter in a matrix configuration (250, Fig. 2, shown in detail in Fig. 3); and 
an asynchronous machine (210) having a rotor (212) and a stator (213), wherein the configuration is set up to operate in a generator mode for an injection of electrical energy into an AC voltage grid (via 260), wherein said asynchronous machine being 
wherein said modular multi-stage converter is rated for a nominal capacity of a nominal input power of said asynchronous machine (paragraph 0053, the transformer or generator makes up for the loss of capacity).
Rebsdorf does not explicitly disclose said modular multi-stage converter is configured to operate in a motor mode of the configuration for a start-up of said asynchronous machine with a short- circuiting of said rotor or said stator, or a nominal capacity of between 20% and 50%.
However, Teichmann discloses said modular multi-stage converter is configured to operate in a motor mode of the configuration for a start-up of said asynchronous machine (paragraph 0016) with a short- circuiting of said rotor (Fig. 2, paragraph 0023) or said stator (Fig. 1).
And, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of Rebsdorf to start the asynchronous machine, as disclosed by Teichmann, in order to be able to start the generation of power, and to have the nominal capacity be between 20% and 50% in order to meet operational demands. 
Regarding claim 19: Rebsdorf discloses said modular multi-stage converter is connectable to said rotor of said asynchronous machine (via 220, Fig. 2).
Regarding claim 20: Rebsdorf discloses switching devices (251, Fig. 2) and said modular multi-stage converter, by means of said switching devices, is connectable to said rotor or said stator of said asynchronous machine (as shown in Fig. 2).
Regarding claim 26: Rebsdorf discloses a transformer (260) and said modular multi-stage converter is connected to the AC voltage grid via said transformer (as shown in Fig. 2).
Regarding claim 27: Rebsdorf discloses a turbine (paragraph 0003) and said asynchronous machine is connected, on an input side, to said turbine of a conventional energy system (via 211).
Regarding claim 28: Rebsdorf discloses a controller by means of which reactive power on said asynchronous machine and in the AC voltage grid is controllable (paragraph 0020, 0053).
Regarding claim 29: Rebsdorf discloses a method for operating a configuration for injecting electrical energy into an AC voltage grid (Fig. 2), the configuration having an asynchronous machine (210), which comprises the steps of: 
double-feeding the asynchronous machine, in a generator operating mode, by employment of a modular multi-stage converter (250) in a matrix configuration (shown in more detail in Fig. 3E);
wherein said modular multi-stage converter is rated for a nominal capacity of a nominal input power of said asynchronous machine (paragraph 0053, the transformer or generator makes up for the loss of capacity).

However, Teichmann discloses executing a start-up of the asynchronous machine by means of the modular multi-stage converter (paragraph 0016), with a rotor (Fig. 2, paragraph 0023) or a stator (Fig. 1) of the asynchronous machine being short-circuited.
And, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of Rebsdorf to start the asynchronous machine, as disclosed by Teichmann, in order to be able to start the generation of power, and to have the nominal capacity be between 20% and 50% in order to meet operational demands. 
Regarding claim 30: Rebsdorf discloses an asynchronous machine but does not explicitly disclose for the start-up of the asynchronous machine, the stator is short-circuited, wherein the rotor is supplied, by means of the modular multi-stage converter, with a start-up frequency which lies below a network frequency of the AC voltage grid.
However, Teichmann discloses for the start-up of the asynchronous machine, the stator is short-circuited (Fig. 1), wherein the rotor is supplied, by means of the modular multi-stage converter, with a start-up frequency which lies below a network frequency of 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of Rebsdorf to start the asynchronous machine, as disclosed by Teichmann, in order to be able to start the generation of power. 
Regarding claim 31: Rebsdorf discloses an asynchronous machine but does not explicitly disclose the start-up frequency increases over time and wherein, once the start-up frequency has achieved or exceeded a predefined frequency threshold, a short-circuiting of the stator is discontinued, and the stator is connected to the AC voltage grid.
However, Teichmann discloses the start-up frequency increases over time (408, Fig. 4) and wherein, once the start-up frequency has achieved or exceeded a predefined frequency threshold, a short-circuiting of the stator is discontinued, and the stator is connected to the AC voltage grid (410).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of Rebsdorf to start the asynchronous machine, as disclosed by Teichmann, in order to be able to start the generation of power. 
Regarding claim 32: Rebsdorf discloses an asynchronous machine but does not explicitly disclose for the start-up of the asynchronous machine, the rotor is short-circuited, wherein the stator is supplied, by means of the modular multi-stage converter, with a start-up frequency which lies below a network frequency of the AC voltage grid.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of Rebsdorf to start the asynchronous machine, as disclosed by Teichmann, in order to be able to start the generation of power. 
Regarding claim 33: Rebsdorf discloses an asynchronous machine but does not explicitly disclose the start-up frequency increases over time and wherein, once the start-up frequency has achieved or exceeded a predefined frequency threshold, a short-circuiting of the rotor is discontinued, and the rotor is connected to the AC voltage grid.
However, Teichmann discloses the start-up frequency increases over time (408, Fig. 4) and wherein, once the start-up frequency has achieved or exceeded a predefined frequency threshold, a short-circuiting of the rotor is discontinued, and the rotor is connected to the AC voltage grid (410).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of Rebsdorf to start the asynchronous machine, as disclosed by Teichmann, in order to be able to start the generation of power. 
Regarding claim 34: Rebsdorf discloses an asynchronous machine but does not explicitly disclose the start-up frequency, in excess of the predefined frequency 
However, Teichmann discloses the start-up frequency, in excess of the predefined frequency threshold, is further increased, and the asynchronous machine is supplied with the start-up frequency, by means of the modular multi-stage converter, until a second frequency threshold is achieved (at step 410, Fig 4).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of Rebsdorf to start the asynchronous machine, as disclosed by Teichmann, in order to be able to start the generation of power. 
Regarding claim 35: Rebsdorf discloses an asynchronous machine but does not explicitly disclose the start-up frequency, in excess of the predefined frequency threshold, is further increased, and the asynchronous machine is supplied with the start-up frequency, by means of the modular multi-stage converter, until a second frequency threshold is achieved.
However, Teichmann discloses the start-up frequency, in excess of the predefined frequency threshold, is further increased, and the asynchronous machine is supplied with the start-up frequency, by means of the modular multi-stage converter, until a second frequency threshold is achieved (at step 410, Fig 4).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of Rebsdorf to . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rebsdorf and Teichmann as applied to claim 19 above, and further in view of Rothenhagen (US 2014/0327346).
Regarding claim 21: Rebsdorf discloses a short-circuiting device for short-circuiting of said rotor or for short-circuiting of said stator (paragraph 0015, the rotor is short circuited), but does not explicitly disclose wherein said short-circuiting device has a plurality of resistance elements, which are connected to a star point.
However, Rothenhagen discloses wherein said short-circuiting device (18) has a plurality of resistance elements (R_Za1, R_Za2, R_Za3, Fig. 4B), which are connected to a star point (paragraph 0029).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the short circuit device of Rebsdorf to have the star point of Rothenhagen in order to effectively short each of the three phases (paragraph 0029).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rebsdorf, Teichmann, and Rothenhagen as applied to claim 21 above, and further in view of Mayor Lusarreta et al. (“Mayor Lusarreta”; US 2011/0057446).
Regarding claim 22: Rebsdorf modified by Rothenhagen discloses the star point of said short-circuiting device, but does not explicitly disclose the short-circuiting device is grounded.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the star connection to be shorted to ground in order to protect the generator. 
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rebsdorf and Teichmann as applied to claim 19 above, and further in view of Kammerer et al. (“Kammerer”; “Benefits of Operating Doubly Fed Induction Generators by Modular Multilevel Matrix Converters”, included on IDS in file).
Regarding claim 23: Rebsdorf discloses said modular multi-stage converter contains a plurality of converter arms (each 251, Fig. 2), wherein each of said converter arms contains a series circuit of two-pole switching modules (a, x, Fig. 3E), wherein each of said two-pole switching modules has interruptible power semiconductor switches (S1, S2 and S3, S4).
Rebsdorf does not explicitly disclose an energy store.
However, Kammerer discloses an energy store in a two-pole switch module of a matrix converter (Fig. 1 – cell 1, cell 2, and cell 3, right side).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the modules of Rebsdorf to include the energy store of Kammerer in order to store energy. 
Regarding claim 24: Rebsdorf discloses said modular multi-stage converter has an n-phase first AC voltage terminal (in this case, 3 phase), which is connected to said asynchronous machine, and an m-phase second AC voltage terminal, which is 
Regarding claim 25: Rebsdorf as modified by Kammerer discloses said interruptible power semiconductor switches and said energy store of said switching modules are respectively interconnected in a full-bridge circuit (as shown in Rebsdorf Fig. 3E or Kammerer Fig. 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832